--------------------------------------------------------------------------------

EXHIBIT 10.6






MEMORANDUM OF AGREEMENT
 
Norwegian Shipbroker’s Association’s Memorandum of Agreement for sale and
purchase of ships adopted by the Baltic and international maritime council
(BIMCO) in 1956 Code name
SALEFORM 1993
Revised 1966, 1983 and 1986/87

 
Dated:  24 February 2006


Dale Limited of Douglas, Isle of Man hereinafter called the Sellers, have agreed
to sell, and Blackfriars Bridge Ltd, hereinafter called the Buyers, have agreed
to buy


Name: M/V “DOROTHEA SCHULTE” to be renamed M/V “Blackfriars Bridge”
Classification Society/Class: GL + 100 A5E L.G.T. Liquefied Gas tanker Type 2G
+MCE AUT INERT4


Built:  1981
By:  Meyer Werft, Papenburg
   
Flag:  Isle of Man
Place of Registration:  Douglas
   
Call Sign:  VSPU5
Grt/Nrt:  4884/1465
   
IMO Number:  80022664    
 



hereinafter called the Vessel, on the following terms and conditions:


Definitions


"Banking days" are days on which banks are open both in the country of the
currency stipulated for the Purchase Price in Clause 1 and in the place of
closing stipulated in Clause 8.


"In writing" or "written" means a letter handed over from the Sellers to the
Buyers or vice versa, a registered letter, telex, telefax or other modern form
of written communication.


"Classification Society" or "Class" means the Society referred to in line 4.


1.
Purchase Price



USD 5,500,000.00 (five million five hundred thousand) including 1% broker
commission to Inge Steensland paid by the sellers.


2.
Deposit



As security for the correct fulfilment of this Agreement the Buyers shall pay a
deposit of 10 % (ten per cent) of the Purchase Price within three (3) London
banking days from the date of this Agreement has been signed by fax by both
parties. This deposit shall be placed with Deutsche Bank and held by them in a
joint account for the Sellers and the Buyers, to be released in accordance with
joint written instructions of the Sellers and the Buyers. Interest, if any, to
be credited to the Buyers. Any fee charged for holding the said deposit shall be
borne equally by the Sellers and the Buyers. Buyers to provide any documentation
required by Sellers’ Bank in order to open and maintain the joint account.


3.
Payment



The said Purchase Price shall be paid in full free of bank charges to Seller’s
nominated bank account with Deutsche Bank on delivery of the Vessel, but not
later than 3 banking days after the Vessel is in every respect physically ready
for delivery in accordance with the terms and conditions of this Agreement and
Notice of Readiness has been given in accordance with Clause 5.


--------------------------------------------------------------------------------



4.
Inspections



a)*
The Buyers have inspected and accepted the Vessel's classification records. The
Buyers have also inspected the Vessel at/in JORF LASFAR 19th / 20th January 2006
and have accepted the Vessel following this inspection and the sale is outright
and definite, subject only to the terms and conditions of this Agreement.
Attached to this agreement is a list of comments to the physical inspection as
agreed.



*
4a) and 4b) are alternatives; delete whichever is not applicable. In the absence
of deletions, alternative 4a) to apply.



5.
Notices, time and place of delivery



a)
The Sellers shall keep the Buyers well informed of the Vessel's itinerary and
shall provide the Buyers with 20, 15, 10, 7, 3 and 1 days notice of the
estimated time of arrival at the intended place of underwater
inspection/delivery. When the Vessel is at the place of delivery and in every
respect physically ready for delivery in accordance with this Agreement, the
Sellers shall give the Buyers a written Notice of Readiness for delivery.



b)
The Vessel shall be delivered and taken over safely afloat at a safe and
accessible berth or anchorage at/in within vessel’s trading area, port to be
mutually agreed subject to Buyers’ reasonable acceptance. Vessel shall be
delivered under inert gas or vapors of last cargo in the Sellers' option.



Expected time of delivery: 15th February 2006 / 31st March 2006


Date of cancelling (see Clauses 5 c), 6 b) (iii) and 14): 31st march 2006


c)
If the Sellers anticipate that, notwithstanding the exercise of due diligence by
them, the Vessel will not be ready for delivery by the cancelling date they may
notify the Buyers in writing stating the date when they anticipate that the
Vessel will be ready for delivery and propose a new cancelling date. Upon
receipt of such notification the Buyers shall have the option of either
cancelling this Agreement in accordance with Clause 14 within 7 running days of
receipt of the notice or of accepting the new date as the new cancelling date.
If the Buyers have not declared their option within 7 running days of receipt of
the Sellers' notification or if the Buyers accept the new date, the date
proposed in the Sellers' notification shall be deemed to be the new cancelling
date and shall be substituted for the cancelling date stipulated in line 61.



If this Agreement is maintained with the new cancelling date all other terms and
conditions hereof including those contained in Clauses 5 a) and 5 c) shall
remain unaltered and in full force and effect.


--------------------------------------------------------------------------------



d)
Should the Vessel become an actual, constructive or compromised total loss
before delivery the deposit together with interest earned shall be released
immediately to the Buyers whereafter this Agreement shall be null and void.



6.
Drydocking/Divers Inspection



b)**
(i) The Vessel is to be delivered without drydocking. However, the Buyers shall
have the right at their expense to arrange for an underwater inspection by a
diver approved by the Classification Society prior to the delivery of the
Vessel. The Sellers shall at their cost make the Vessel available for such
inspection. The extent of the inspection and the conditions under which it is
performed shall be to the satisfaction of the Classification Society. If the
conditions at the port of delivery are unsuitable for such inspection, the
Sellers shall make the Vessel available at a suitable alternative place near to
the delivery port.



(ii) If the rudder, propeller, bottom or other underwater parts below the
deepest load line are found broken, damaged or defective so as to affect the
Vessel's class, then unless repairs can be carried out afloat to the
satisfaction of the Classification Society, the Sellers shall arrange for the
Vessel to be drydocked at their expense for inspection by the Classification
Society of the Vessel's underwater parts below the deepest load line, the extent
of the inspection being in accordance with the Classification Society's rules.
If the rudder, propeller, bottom or other underwater parts below the deepest
load line are found broken, damaged or defective so as to affect the Vessel's
class, such defects shall be made good by the Sellers at their expense to the
satisfaction of the Classification Society without condition/recommendation*. In
such event the Sellers are to pay also for the cost of the underwater inspection
and the Classification Society's attendance.


(iii) If the Vessel is to be drydocked pursuant to Clause 6 b) (ii) and no
suitable drydocking facilities are available at the port of delivery, the
Sellers shall take the Vessel to a port where suitable drydocking facilities are
available, whether within or outside the delivery range as per Clause 5 b). Once
drydocking has taken place the Sellers shall deliver the Vessel at a port within
the delivery range as per Clause 5 b) which shall, for the purpose of this
Clause, become the new port of delivery. In such event the cancelling date
provided for in Clause 5 b) shall be extended by the additional time required
for the drydocking and extra steaming, but limited to a maximum of 14 running
days.


However, if any damage is found to the underwater parts which affects the
Vessel’s class, but the class surveyor approves the Vessel to trade until the
next class scheduled drydocking with the recommendation(s) relating to such
damage, then the Sellers shall be liable for costs directly related to such
damage including the cost of procuring necessary spare part and forwarding
charges, if any, based on the average of two quotations obtained from first
class repairers , one each by the Buyers and Sellers, and the Buyers shall
accept delivery of the Vessel as is with such recommendation(s). The average of
the two quotations shall be deducted from the balance of the Purchase Price at
the time of delivery. The class surveyor shall be the sole arbitrator as to
whether the underwater damages, if any, will impose any recommendation(s).


c)
If the Vessel is drydocked pursuant to Clause 6 a) or 6 b) above



(i) the Classification Society may require survey of the tailshaft system, the
extent of the survey being to the satisfaction of the Classification surveyor.
If such survey is not required by the Classification Society, the Buyers shall
have the right to require the tailshaft to be drawn and surveyed by the
Classification Society, the extent of the survey being in accordance with the
Classification Society's rules for tailshaft survey and consistent with the
current stage of the Vessel's survey cycle. The Buyers shall declare whether
they require the tailshaft to be drawn and surveyed not later than by the
completion of the inspection by the Classification Society. The drawing and
refitting of the tailshaft shall be arranged by the Sellers. Should any parts of
the tailshaft system be condemned or found defective so as to affect the
Vessel's class, those parts shall be renewed or made good at the Sellers'
expense to the satisfaction of the Classification Society without
condition/recommendation*.


--------------------------------------------------------------------------------



(ii) the expenses relating to the survey of the tailshaft system shall be borne
by the Buyers unless the Classification Society requires such survey to be
carried out, in which case the Sellers shall pay these expenses. The Sellers
shall also pay the expenses if the Buyers require the survey and parts of the
system are condemned or found defective or broken so as to affect the Vessel's
class*.


(iii) the expenses in connection with putting the Vessel in and taking her out
of drydock, including the drydock dues and the Classification Society's fees
shall be paid by the Sellers if the Classification Society issues any
condition/recommendation* as a result of the survey or if it requires survey of
the tailshaft system. In all other cases the Buyers shall pay the aforesaid
expenses, dues and fees. 137


(iv) the Buyers' representative shall have the right to be present in the
drydock, but without interfering with the work or decisions of the
Classification surveyor.


(v) the Buyers shall have the right to have the underwater parts of the Vessel
cleaned and painted at their risk and expense without interfering with the
Sellers' or the Classification surveyor's work, if any, and without affecting
the Vessel's timely delivery. If, however, the Buyers' work in drydock is still
in progress when the Sellers have completed the work which the Sellers are
required to do, the additional docking time needed to complete the Buyers' work
shall be for the Buyers' risk and expense. In the event that the Buyers' work
requires such additional time, the Sellers may upon completion of the Sellers'
work tender Notice of Readiness for delivery whilst the Vessel is still in
drydock and the Buyers shall be obliged to take delivery in accordance with
Clause 3, whether the Vessel is in drydock or not and irrespective of Clause 5
b).


*
Notes, if any, in the surveyor's report which are accepted by the Classification
Society without condition/recommendation are not to be taken into account.



**
6 a) and 6 b) are alternatives; delete whichever is not applicable. In the
absence of deletions, alternative 6 a) to apply.



7.
Spares/bunkers, etc.



The Sellers shall deliver the Vessel to the Buyers with everything belonging to
her on board and on shore. All spare parts and spare equipment including her
spare propeller, if any, belonging to the Vessel at the time of inspection used
or unused, whether on board or not shall become the Buyers' property, but spares
on order are to be excluded. Forwarding charges, if any, shall be for the
Buyers' account. The Sellers are not required to replace spare parts including
(her spare propeller) which are taken out of spare and used as replacement prior
to delivery, but the replaced items shall be the property of the Buyers. The
radio installation and navigational equipment shall be included in the sale
without extra payment if they are the property of the Sellers. Unused stores and
provisions shall be be taken over by the Buyers supported by vouchers.


Prior to delivery sellers to prepare a list of major spares and stores on board
and ashore.


--------------------------------------------------------------------------------



The Sellers have the right to take ashore crockery, plates, cutlery, linen and
other articles bearing the Sellers' flag or name, provided they replace same
with similar unmarked items. Library, forms, etc., exclusively for use in the
Sellers' vessel(s), shall be excluded without compensation. Captain's, Officers'
and Crew's personal belongings including the slop chest are to be excluded from
the sale, as well as the following additional items (including items on hire):
Gas bottles, walport video entertainment library, GSM phone (sim card), iridium
phone, Charterers software, DNA testing equipment, STCW 95 hours of rest
software, Q/A manuals, Q/A documentation, Q/A certificates, correspondence with
Unigas, logbooks and report files.


Buyers agree to take over the licenses and pay any license fees after the sale.


The Buyers shall take over the remaining unused lubricating oils in storage
tanks and sealed drums and pay Seller’s net contract prices supported by
vouchers. Bunkers on board at time of delivery are the property of Charterers.


Payment under this Clause shall be made at the same time and place and in the
same currency as the Purchase Price.


8.
Documentation



The place of closing: London


In exchange for payment of the Purchase Price the Sellers shall furnish the
Buyers with delivery documents, namely:


a)
Legal Bill of Sale in a form recordable in Isle of Man (the country in which the
Buyers are to register the Vessel), warranting that the Vessel is free from all
encumbrances, mortgages and maritime liens or any other debts or claims
whatsoever, duly notarially attested and legalized by the consul of such country
or other competent authority.



b)
Current Certificate of Ownership issued by the competent authorities of the flag
state of the Vessel.



c)
Confirmation of Class issued within 72 hours prior to delivery.



d)
Current Certificate issued by the competent authorities stating that the Vessel
is free from registered encumbrances.



e)
Certificate of Deletion of the Vessel from the Vessel's registry or other
official evidence of deletion appropriate to the Vessel's registry at the time
of delivery, or, in the event that the registry does not as a matter of practice
issue such documentation immediately, a written undertaking by the Sellers to
effect deletion from the Vessel's registry forthwith and furnish a Certificate
or other official evidence of deletion to the Buyers promptly and latest within
4 (four) weeks after the Purchase Price has been paid and the Vessel has been
delivered.



f)
Any such additional documents as may reasonably be required by the competent
authorities for the purpose of registering the Vessel, provided the Buyers
notify the Sellers of any such documents as soon as possible after the date of
this Agreement.



At the time of delivery the Buyers and Sellers shall sign and deliver to each
other a Protocol of Delivery and Acceptance confirming the date and time of
delivery of the Vessel from the Sellers to the Buyers.


At the time of delivery the Sellers shall hand to the Buyers the classification
certificate(s) as well as all Plans, manuals, etc., as far as available which
are on board the Vessel. Other certificates which are on board the Vessel shall
also be handed over to the Buyers unless the Sellers are required to retain
same, in which case the Buyers to have the right to take copies. Other technical
documentation which may be in the Sellers' possession shall be promptly
forwarded to the Buyers at their expense, if they so request. The Sellers may
keep the Vessel's log books / records but the Buyers to have the right to take
copies of same.


--------------------------------------------------------------------------------



9.
Encumbrances



The Sellers warrant that the Vessel, at the time of delivery, is free from all
encumbrances, mortgages and maritime liens or any other debts whatsoever. The
Sellers hereby undertake to indemnify the Buyers against all consequences of
claims made against the Vessel which have been incurred prior to the time of
delivery.


10.
Taxes, etc.



Any taxes, fees and expenses in connection with the purchase and registration
under the Buyers' flag shall be for the Buyers' account, whereas similar charges
in connection with the closing of the Sellers' register shall be for the
Sellers' account.


11.
Condition on delivery



The Vessel with everything belonging to her shall be at the Sellers' risk and
expense until she is delivered to the Buyers, but subject to the terms and
conditions of this Agreement she shall be delivered and taken over as she was at
the time of inspection, fair wear and tear excepted. However, the Vessel shall
be delivered with her class maintained without condition/recommendation*, free
of average damage affecting the Vessel's class, and with her classification
certificates and national certificates, as well as all other certificates the
Vessel had at the time of inspection, valid and unextended without
condition/recommendation* by Class or the relevant authorities at the time of
delivery.


"Inspection" in this Clause 11, shall mean the Buyers' inspection according to
Clause 4 a) or 4 b), if applicable, or the Buyers' inspection prior to the
signing of this Agreement. If the Vessel is taken over without inspection, the
date of this Agreement shall be the relevant date.


*  Notes, if any, in the surveyor's report which are accepted by the
Classification Society without condition/recommendation are not to be taken into
account.


12.
Name



Upon delivery the Buyers undertake to change the name of the Vessel.


13.
Buyers' default



Should the deposit not be paid in accordance with Clause 2, the Sellers have the
right to cancel this Agreement, and they shall be entitled to claim compensation
for their losses and for all expenses incurred together with interest. Should
the Purchase Price not be paid in accordance with Clause 3, the Sellers have the
right to cancel the Agreement, in which case the deposit together with interest
earned shall be released to the Sellers. If the deposit does not cover their
loss, the Sellers shall be entitled to claim further compensation for their
losses and for all expenses incurred together with interest.


--------------------------------------------------------------------------------



14.
Sellers' default



Should the Sellers fail to give Notice of Readiness in accordance with Clause 5
a) or fail to be ready to validly complete a legal transfer by the date
stipulated in line 61 the Buyers shall have the option of cancelling this
Agreement provided always that the Sellers shall be granted a maximum of 3
banking days after Notice of Readiness has been given to make arrangements for
the documentation set out in Clause 8. If after Notice of Readiness has been
given but before the Buyers have taken delivery, the Vessel ceases to be
physically ready for delivery and is not made physically ready again in every
respect by the date stipulated in line 61 and new Notice of Readiness given, the
Buyers shall retain their option to cancel. In the event that the Buyers elect
to cancel this Agreement the deposit together with interest earned shall be
released to them immediately.


Should the Sellers fail to give Notice of Readiness by the date stipulated in
line 61 or fail to be ready to validly complete a legal transfer as aforesaid
they shall make due compensation to the Buyers for their loss and for all
expenses together with interest if their failure is due to proven negligence and
whether or not the Buyers cancel this Agreement.


15.
Buyers' representatives



After this Agreement has been signed by both parties and the deposit has been
lodged, the Buyers have the right to place two representatives on board the
Vessel at their sole risk and expense. These representatives are on board for
the purpose of familiarisation and in the capacity of observers only, and they
shall not interfere in any respect with the operation of the Vessel. The Buyers'
representatives shall sign the Sellers' letter of indemnity prior to their
embarkation. Buyers to pay USD 10 per day per person for meals plus actual
expenses for communication incurred or slop chest used. Said amount is to be
paid at time of delivery together with the purchase price.


16.
Arbitration



a)*
This Agreement shall be governed by and construed in accordance with English law
and any dispute arising out of this Agreement shall be referred to arbitration
in London in accordance with the Arbitration Acts 1950 and 1979 or any statutory
modification or re-enactment thereof for the time being in force, one arbitrator
being appointed by each party. On the receipt by one party of the nomination in
writing of the other party's arbitrator, that party shall appoint their
arbitrator within fourteen days, failing which the decision of the single
arbitrator appointed shall apply. If two arbitrators properly appointed shall
not agree they shall appoint an umpire whose decision shall be final. For
disputes of less than $50,000 (fifty thousand) the LMAA Small Claims procedure
shall apply.



*
16 a), 16 b) and 16 c) are alternatives; delete whichever is not applicable. In
the absence of deletions, alternative 16 a) to apply.


--------------------------------------------------------------------------------



17.
Charter



Upon delivery to Buyers the Vessel shall be delivered into a time charter with a
Schulte Group company to be nominated for 12 months + 30 days, exact period in
Charterers’ option at a rate of USD 300,000 per calendar month/pro rata.


Charterers (Schulte Group) to have the option to extend the charter at same
terms and conditions for a period of maximum 4 months after expiry of the
initial 12 month charter period, the Charterers always giving the Owners minimum
3 months notice of redelivery.


18.
 



The Sellers confirm that to the best of their knowledge the Vessel is not
Blacklisted by the Arab Boycott League or any other organization.


19.
Touch bottom



The Sellers confirm that to the best of their knowledge the Vessel has not
touched bottom since last drydock.


20.
Originals



The memorandum of Agreement has been made out in two originals, one for the
sellers and one for the Buyers.


Signed by:


The Sellers
The Buyers
Dale Limited
Blackfriars Bridge Ltd


--------------------------------------------------------------------------------


 
MEMORANDUM OF AGREEMENT
 
Norwegian Shipbroker’s Association’s Memorandum of Agreement for sale and
purchase of ships adopted by the Baltic and international maritime council
(BIMCO) in 1956 Code name
SALEFORM 1993
Revised 1966, 1983 and 1986/87

 
Dated:  24 February 2006


Monet Trading Limited hereinafter called the Sellers, have agreed to sell, and
London Bridge Ltd, hereinafter called the Buyers, have agreed to buy


Name: M/V “HERMANN SCHULTE” to be renamed M/V “London Bridge”
Classification Society/Class: Germanischer Lloyd


Built:  1980
By:  Meyer Werft, Papenburg
   
Flag:  Isle of Man
Place of Registration:  Douglas
   
Call Sign:  VSPU6
Grt/Nrt:  4884/1465
   
IMO Number:  7928641    
 



hereinafter called the Vessel, on the following terms and conditions:


Definitions


"Banking days" are days on which banks are open both in the country of the
currency stipulated for the Purchase Price in Clause 1 and in the place of
closing stipulated in Clause 8.


"In writing" or "written" means a letter handed over from the Sellers to the
Buyers or vice versa, a registered letter, telex, telefax or other modern form
of written communication.


"Classification Society" or "Class" means the Society referred to in line 4.


1.
Purchase Price



USD 5,500,000.00 (five million five hundred thousand) including 1% broker
commission to Inge Steensland paid by the sellers.


2.
Deposit



As security for the correct fulfillment of this Agreement the Buyers shall pay a
deposit of 10 % (ten per cent) of the Purchase Price within three (3) London
banking days from the date of this Agreement has been signed by fax by both
parties. This deposit shall be placed with Deutsche Bank and held by them in a
joint account for the Sellers and the Buyers, to be released in accordance with
joint written instructions of the Sellers and the Buyers. Interest, if any, to
be credited to the Buyers. Any fee charged for holding the said deposit shall be
borne equally by the Sellers and the Buyers. Buyers to provide any documentation
required by Sellers’ Bank in order to open and maintain the joint account.


3.
Payment



The said Purchase Price shall be paid in full free of bank charges to Seller’s
nominated bank account with Deutsche Bank on delivery of the Vessel, but not
later than 3 banking days after the Vessel is in every respect physically ready
for delivery in accordance with the terms and conditions of this Agreement and
Notice of Readiness has been given in accordance with Clause 5.


--------------------------------------------------------------------------------



4.
Inspections



a)*
The Buyers have inspected and accepted the Vessel's classification records. The
Buyers have also inspected the Vessel at/in NADOR on 15th / 16th January 2006
and have accepted the Vessel following this inspection and the sale is outright
and definite, subject only to the terms and conditions of this Agreement.
Attached to this agreement is a list of comments to the physical inspection as
agreed.



*
4a) and 4b) are alternatives; delete whichever is not applicable. In the absence
of deletions, alternative 4a) to apply.



5.
Notices, time and place of delivery



a)
The Sellers shall keep the Buyers well informed of the Vessel's itinerary and
shall provide the Buyers with 20, 15, 10, 7, 3 and 1 days notice of the
estimated time of arrival at the intended place of underwater
inspection/delivery. When the Vessel is at the place of delivery and in every
respect physically ready for delivery in accordance with this Agreement, the
Sellers shall give the Buyers a written Notice of Readiness for delivery.



b)
The Vessel shall be delivered and taken over safely afloat at a safe and
accessible berth or anchorage at/in within vessel’s trading area, port to be
mutually agreed subject to Buyers’ reasonable acceptance. Vessel shall be
delivered under inert gas or vapors of last cargo in the Sellers' option.



Expected time of delivery: 15th February 2006 / 31st March 2006 60


Date of cancelling (see Clauses 5 c), 6 b) (iii) and 14): 31st march 200661


c)
If the Sellers anticipate that, notwithstanding the exercise of due diligence by
them, the Vessel will not be ready for delivery by the cancelling date they may
notify the Buyers in writing stating the date when they anticipate that the
Vessel will be ready for delivery and propose a new cancelling date. Upon
receipt of such notification the Buyers shall have the option of either
cancelling this Agreement in accordance with Clause 14 within 7 running days of
receipt of the notice or of accepting the new date as the new cancelling date.
If the Buyers have not declared their option within 7 running days of receipt of
the Sellers' notification or if the Buyers accept the new date, the date
proposed in the Sellers' notification shall be deemed to be the new cancelling
date and shall be substituted for the cancelling date stipulated in line 61.



If this Agreement is maintained with the new cancelling date all other terms and
conditions hereof including those contained in Clauses 5 a) and 5 c) shall
remain unaltered and in full force and effect.


--------------------------------------------------------------------------------



d)
Should the Vessel become an actual, constructive or compromised total loss
before delivery the deposit together with interest earned shall be released
immediately to the Buyers whereafter this Agreement shall be null and void.



6.
Drydocking/Divers Inspection



b)**
(i) The Vessel is to be delivered without drydocking. However, the Buyers shall
have the right at their expense to arrange for an underwater inspection by a
diver approved by the Classification Society prior to the delivery of the
Vessel. The Sellers shall at their cost make the Vessel available for such
inspection. The extent of the inspection and the conditions under which it is
performed shall be to the satisfaction of the Classification Society. If the
conditions at the port of delivery are unsuitable for such inspection, the
Sellers shall make the Vessel available at a suitable alternative place near to
the delivery port.



(ii) If the rudder, propeller, bottom or other underwater parts below the
deepest load line are found broken, damaged or defective so as to affect the
Vessel's class, then unless repairs can be carried out afloat to the
satisfaction of the Classification Society, the Sellers shall arrange for the
Vessel to be drydocked at their expense for inspection by the Classification
Society of the Vessel's underwater parts below the deepest load line, the extent
of the inspection being in accordance with the Classification Society's rules.
If the rudder, propeller, bottom or other underwater parts below the deepest
load line are found broken, damaged or defective so as to affect the Vessel's
class, such defects shall be made good by the Sellers at their expense to the
satisfaction of the Classification Society without condition/recommendation*. In
such event the Sellers are to pay also for the cost of the underwater inspection
and the Classification Society's attendance.


(iii) If the Vessel is to be drydocked pursuant to Clause 6 b) (ii) and no
suitable drydocking facilities are available at the port of delivery, the
Sellers shall take the Vessel to a port where suitable drydocking facilities are
available, whether within or outside the delivery range as per Clause 5 b). Once
drydocking has taken place the Sellers shall deliver the Vessel at a port within
the delivery range as per Clause 5 b) which shall, for the purpose of this
Clause, become the new port of delivery. In such event the cancelling date
provided for in Clause 5 b) shall be extended by the additional time required
for the drydocking and extra steaming, but limited to a maximum of 14 running
days.


However, if any damage is found to the underwater parts which affects the
Vessel’s class, but the class surveyor approves the Vessel to trade until the
next class scheduled drydocking with the recommendation(s) relating to such
damage, then the Sellers shall be liable for costs directly related to such
damage including the cost of procuring necessary spare part and forwarding
charges, if any, based on the average of two quotations obtained from first
class repairers , one each by the Buyers and Sellers, and the Buyers shall
accept delivery of the Vessel as is with such recommendation(s). The average of
the two quotations shall be deducted from the balance of the Purchase Price at
the time of delivery. The class surveyor shall be the sole arbitrator as to
whether the underwater damages, if any, will impose any recommendation(s).


c)
If the Vessel is drydocked pursuant to Clause 6 a) or 6 b) above



(i) the Classification Society may require survey of the tailshaft system, the
extent of the survey being to the satisfaction of the Classification surveyor.
If such survey is not required by the Classification Society, the Buyers shall
have the right to require the tailshaft to be drawn and surveyed by the
Classification Society, the extent of the survey being in accordance with the
Classification Society's rules for tailshaft survey and consistent with the
current stage of the Vessel's survey cycle. The Buyers shall declare whether
they require the tailshaft to be drawn and surveyed not later than by the
completion of the inspection by the Classification Society. The drawing and
refitting of the tailshaft shall be arranged by the Sellers. Should any parts of
the tailshaft system be condemned or found defective so as to affect the
Vessel's class, those parts shall be renewed or made good at the Sellers'
expense to the satisfaction of the Classification Society without
condition/recommendation*.


--------------------------------------------------------------------------------



(ii) the expenses relating to the survey of the tailshaft system shall be borne
by the Buyers unless the Classification Society requires such survey to be
carried out, in which case the Sellers shall pay these expenses. The Sellers
shall also pay the expenses if the Buyers require the survey and parts of the
system are condemned or found defective or broken so as to affect the Vessel's
class*.


(iii) the expenses in connection with putting the Vessel in and taking her out
of drydock, including the drydock dues and the Classification Society's fees
shall be paid by the Sellers if the Classification Society issues any
condition/recommendation* as a result of the survey or if it requires survey of
the tailshaft system. In all other cases the Buyers shall pay the aforesaid
expenses, dues and fees.


(iv) the Buyers' representative shall have the right to be present in the
drydock, but without interfering with the work or decisions of the
Classification surveyor.


(v) the Buyers shall have the right to have the underwater parts of the Vessel
cleaned and painted at their risk and expense without interfering with the
Sellers' or the Classification surveyor's work, if any, and without affecting
the Vessel's timely delivery. If, however, the Buyers' work in drydock is still
in progress when the Sellers have completed the work which the Sellers are
required to do, the additional docking time needed to complete the Buyers' work
shall be for the Buyers' risk and expense. In the event that the Buyers' work
requires such additional time, the Sellers may upon completion of the Sellers'
work tender Notice of Readiness for delivery whilst the Vessel is still in
drydock and the Buyers shall be obliged to take delivery in accordance with
Clause 3, whether the Vessel is in drydock or not and irrespective of Clause 5
b).


*
Notes, if any, in the surveyor's report which are accepted by the Classification
Society without condition/recommendation are not to be taken into account.



**
6 a) and 6 b) are alternatives; delete whichever is not applicable. In the
absence of deletions, alternative 6 a) to apply.



7.
Spares/bunkers, etc.



The Sellers shall deliver the Vessel to the Buyers with everything belonging to
her on board and on shore. All spare parts and spare equipment including her
spare propeller, if any, belonging to the Vessel at the time of inspection used
or unused, whether on board or not shall become the Buyers' property, but spares
on order are to be excluded. Forwarding charges, if any, shall be for the
Buyers' account. The Sellers are not required to replace spare parts including
(her spare propeller) which are taken out of spare and used as replacement prior
to delivery, but the replaced items shall be the property of the Buyers. The
radio installation and navigational equipment shall be included in the sale
without extra payment if they are the property of the Sellers. Unused stores and
provisions shall be be taken over by the Buyers supported by vouchers.


Prior to delivery sellers to prepare a list of major spares and stores on board
and ashore.


The Sellers have the right to take ashore crockery, plates, cutlery, linen and
other articles bearing the Sellers' flag or name, provided they replace same
with similar unmarked items. Library, forms, etc., exclusively for use in the
Sellers' vessel(s), shall be excluded without compensation. Captain's, Officers'
and Crew's personal belongings including the slop chest are to be excluded from
the sale, as well as the following additional items (including items on hire):
Gas bottles, walport video entertainment library, GSM phone (sim card), iridium
phone, Charterers software, DNA testing equipment, STCW 95 hours of rest
software, Q/A manuals, Q/A documentation, Q/A certificates, correspondence with
Unigas, logbooks and report files.


--------------------------------------------------------------------------------



Buyers agree to take over the licenses and pay any license fees after the sale.


The Buyers shall take over the remaining unused lubricating oils in storage
tanks and sealed drums and pay Seller’s net contract prices supported by
vouchers. Bunkers on board at time of delivery are the property of Charterers.


Payment under this Clause shall be made at the same time and place and in the
same currency as the Purchase Price.


8.
Documentation



The place of closing: London


In exchange for payment of the Purchase Price the Sellers shall furnish the
Buyers with delivery documents, namely:


a)
Legal Bill of Sale in a form recordable in Isle of Man (the country in which the
Buyers are to register the Vessel), warranting that the Vessel is free from all
encumbrances, mortgages and maritime liens or any other debts or claims
whatsoever, duly notarially attested and legalized by the consul of such country
or other competent authority.



b)
Current Certificate of Ownership issued by the competent authorities of the flag
state of the Vessel.



c)
Confirmation of Class issued within 72 hours prior to delivery.



d)
Current Certificate issued by the competent authorities stating that the Vessel
is free from registered encumbrances.



e)
Certificate of Deletion of the Vessel from the Vessel's registry or other
official evidence of deletion appropriate to the Vessel's registry at the time
of delivery, or, in the event that the registry does not as a matter of practice
issue such documentation immediately, a written undertaking by the Sellers to
effect deletion from the Vessel's registry forthwith and furnish a Certificate
or other official evidence of deletion to the Buyers promptly and latest within
4 (four) weeks after the Purchase Price has been paid and the Vessel has been
delivered.



f)
Any such additional documents as may reasonably be required by the competent
authorities for the purpose of registering the Vessel, provided the Buyers
notify the Sellers of any such documents as soon as possible after the date of
this Agreement.



At the time of delivery the Buyers and Sellers shall sign and deliver to each
other a Protocol of Delivery and Acceptance confirming the date and time of
delivery of the Vessel from the Sellers to the Buyers.


At the time of delivery the Sellers shall hand to the Buyers the classification
certificate(s) as well as all Plans, manuals, etc., as far as available which
are on board the Vessel. Other certificates which are on board the Vessel shall
also be handed over to the Buyers unless the Sellers are required to retain
same, in which case the Buyers to have the right to take copies. Other technical
documentation which may be in the Sellers' possession shall be promptly
forwarded to the Buyers at their expense, if they so request. The Sellers may
keep the Vessel's log books / records but the Buyers to have the right to take
copies of same. 206


--------------------------------------------------------------------------------



9.
Encumbrances



The Sellers warrant that the Vessel, at the time of delivery, is free from all
encumbrances, mortgages and maritime liens or any other debts whatsoever. The
Sellers hereby undertake to indemnify the Buyers against all consequences of
claims made against the Vessel which have been incurred prior to the time of
delivery.


10.
Taxes, etc.



Any taxes, fees and expenses in connection with the purchase and registration
under the Buyers' flag shall be for the Buyers' account, whereas similar charges
in connection with the closing of the Sellers' register shall be for the
Sellers' account.


11.
Condition on delivery



The Vessel with everything belonging to her shall be at the Sellers' risk and
expense until she is delivered to the Buyers, but subject to the terms and
conditions of this Agreement she shall be delivered and taken over as she was at
the time of inspection, fair wear and tear excepted. However, the Vessel shall
be delivered with her class maintained without condition/recommendation*, free
of average damage affecting the Vessel's class, and with her classification
certificates and national certificates, as well as all other certificates the
Vessel had at the time of inspection, valid and unextended without
condition/recommendation* by Class or the relevant authorities at the time of
delivery.


"Inspection" in this Clause 11, shall mean the Buyers' inspection according to
Clause 4 a) or 4 b), if applicable, or the Buyers' inspection prior to the
signing of this Agreement. If the Vessel is taken over without inspection, the
date of this Agreement shall be the relevant date.


*  Notes, if any, in the surveyor's report which are accepted by the
Classification Society without condition/recommendation are not to be taken into
account.


12.
Name



Upon delivery the Buyers undertake to change the name of the Vessel.


13.
Buyers' default



Should the deposit not be paid in accordance with Clause 2, the Sellers have the
right to cancel this Agreement, and they shall be entitled to claim compensation
for their losses and for all expenses incurred together with interest. Should
the Purchase Price not be paid in accordance with Clause 3, the Sellers have the
right to cancel the Agreement, in which case the deposit together with interest
earned shall be released to the Sellers. If the deposit does not cover their
loss, the Sellers shall be entitled to claim further compensation for their
losses and for all expenses incurred together with interest.


--------------------------------------------------------------------------------



14.
Sellers' default



Should the Sellers fail to give Notice of Readiness in accordance with Clause 5
a) or fail to be ready to validly complete a legal transfer by the date
stipulated in line 61 the Buyers shall have the option of cancelling this
Agreement provided always that the Sellers shall be granted a maximum of 3
banking days after Notice of Readiness has been given to make arrangements for
the documentation set out in Clause 8. If after Notice of Readiness has been
given but before the Buyers have taken delivery, the Vessel ceases to be
physically ready for delivery and is not made physically ready again in every
respect by the date stipulated in line 61 and new Notice of Readiness given, the
Buyers shall retain their option to cancel. In the event that the Buyers elect
to cancel this Agreement the deposit together with interest earned shall be
released to them immediately.


Should the Sellers fail to give Notice of Readiness by the date stipulated in
line 61 or fail to be ready to validly complete a legal transfer as aforesaid
they shall make due compensation to the Buyers for their loss and for all
expenses together with interest if their failure is due to proven negligence and
whether or not the Buyers cancel this Agreement.


15.
Buyers' representatives



After this Agreement has been signed by both parties and the deposit has been
lodged, the Buyers have the right to place two representatives on board the
Vessel at their sole risk and expense. These representatives are on board for
the purpose of familiarisation and in the capacity of observers only, and they
shall not interfere in any respect with the operation of the Vessel. The Buyers'
representatives shall sign the Sellers' letter of indemnity prior to their
embarkation. Buyers to pay USD 10 per day per person for meals plus actual
expenses for communication incurred or slop chest used. Said amount is to be
paid at time of delivery together with the purchase price.


16.
Arbitration



a)*
This Agreement shall be governed by and construed in accordance with English law
and any dispute arising out of this Agreement shall be referred to arbitration
in London in accordance with the Arbitration Acts 1950 and 1979 or any statutory
modification or re-enactment thereof for the time being in force, one arbitrator
being appointed by each party. On the receipt by one party of the nomination in
writing of the other party's arbitrator, that party shall appoint their
arbitrator within fourteen days, failing which the decision of the single
arbitrator appointed shall apply. If two arbitrators properly appointed shall
not agree they shall appoint an umpire whose decision shall be final.



For disputes of less than $50,000 (fifty thousand) the LMAA Small Claims
procedure shall apply.
 
*
16 a), 16 b) and 16 c) are alternatives; delete whichever is not applicable. In
the absence of deletions, alternative 16 a) to apply.


--------------------------------------------------------------------------------



17.
Charter



Upon delivery to Buyers the Vessel shall be delivered into a time charter with a
Schulte Group company to be nominated for 12 months + 30 days, exact period in
Charterers’ option at a rate of USD 300,000 per calendar month/pro rata.


Charterers (Schulte Group) to have the option to extend the charter at same
terms and conditions for a period of maximum 4 months after expiry of the
initial 12 month charter period, the Charterers always giving the Owners minimum
3 months notice of redelivery.


18.
 



The Sellers confirm that to the best of their knowledge the Vessel is not
Blacklisted by the Arab Boycott League or any other organization.


19.
Touch bottom



The Sellers confirm that to the best of their knowledge the Vessel has not
touched bottom since last drydock.


20.
Originals



The memorandum of Agreement has been made out in two originals, one for the
sellers and one for the Buyers.


Signed by:


The Sellers
The Buyers
Monet Trading Limited
London Bridge Ltd

 
 

--------------------------------------------------------------------------------